This decision of the New Mexico Court of Appeals was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Court of
Appeals.

          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

No. A-1-CA-39676

STATE OF NEW MEXICO,

      Plaintiff-Appellee,

v.

ROMEO CAMACHO,

      Defendant-Appellant.

APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
Angie K. Schneider, District Judge

Hector H. Balderas, Attorney General
Santa Fe, NM

for Appellee

Jason S. Montclare
Alamogordo, NM

for Appellant

                             MEMORANDUM OPINION

ATTREP, Judge.

{1}    Summary affirmance was proposed for the reasons stated in the notice of
proposed summary disposition. No memorandum opposing summary affirmance has
been filed, and the time for doing so has expired. AFFIRMED.

{2}   IT IS SO ORDERED.

JENNIFER L. ATTREP, Judge

WE CONCUR:
KRISTINA BOGARDUS, Judge

ZACHARY A. IVES, Judge